TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 24, 2019



                                      NO. 03-19-00028-CV


                         Ali Mahrou and Gypsie Mahrou, Appellants

                                                v.

             Reba A. Byrd Individually and as Trustee of Reba Byrd Trust; and
                               Charles Sampley, Appellees




      APPEAL FROM THE 33RD DISTRICT COURT OF BLANCO COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BAKER




This is an appeal from the order the trial court signed on October 22, 2018. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.